                        Case 1:05-cr-00621-RJS Document 951 Filed 04/28/21 Page 1 of 1



                                    ~ ~ ~                 REISMAN PEIREZ REISMAN
SEYMOUR J. REISMAN                  ~   ~                 & CA POBI A NCO LLP
                                                                                                                 SENIOR COUNSEL
                                                                                                                HON. JOHN B. RIORDAN
DAVID H. PEIREZ *
                                                                                                              NASSAU COUNTY SURROGATE
JEROME REISMAN
                                                          13OS FRANKLIN AVENUE                                     (2001-2010)
MiCHAELJ. ANGELO
JOSEPH CAPOBIANCO                                               SUITE 27O
                                                                                                                   DANIEL PALMIERI
NANCY E. GIANAKOS •                                                    11530
                                                     GARDEN CITY, NEW YORK
                                                                                                             RETIRED NYS SUPREME COURT
                                            PHONE    516 746-7799 Fax 516 742-4946                                    JUSTICE
                                                        W W W .REISMAN PEIREZ.COM
GLENN S. FORSTNER °
LISA A. GIUNTA-POPEIL
                                                              Direct E-Mail:
*   MEMBER NY AND FL BAR                               ]Reisman@reismanpeirez.com
°   MEMBER NY AND NJ BAR
•   MEMBER NY, N) AND CT BAR



                                                                       Apri128, 2021

        Via ECF
        Hon. Richard J. Sullivan
        United States District Judge - SDNY
        Thurgood Marshall States Courthouse
        40 Foley Square, Room 2104
        New York, NY 10007

                            Re: US a Vilar, et al., OS-CR-621 (RJS)

        Dear Judge Sullivan:

                      We represent Lisa and Debra Mayer (the "Mayers") in the above-referenced
        matter. We write in connection to the letter submitted by counsel for the Amerindo Advisors
        (UK) Limited Retirement Benefits Scheme (the "Pension Scheme") on April 16, 2021 (Dkt. No.
        948), your Honor's Order of April 27, 2021 (Dkt. No. 949) and the letter submitted by the
        Government on April 27, 2021 (Dkt. No. 950).

                         The Mayers respectfully join with the Government's April 27, 2021 letter and
        note  their objection to the release of any funds from the Pension Scheme to the extent such
        release would impinge on their claims and rights and reduce the amount available to fully satisfy
        their New York State judgments, including post judgment interest.l Thank you.

                                                                       Res ctfully            ,
                                                                            r



                                                                       Jero e Reisman

        CC: All counsel of record (via ECF)
        JR/1gp:222790

            As set forth in the Mayers' March 24, 2021 letter to the Court, as of March 23, 2021, $12,408,249.80 in
            principal and approximately $10,798,199.46 in interest remained due and owing to the Mayers on their state
            judgments, for a total of $23,206,449.26, with interest accruing therefrom at the rate of nine percent (9%) per
            annum. (Dkt. No. 942.)
